Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered September 22, 1988, convicting defendant, after a jury trial, of robbery in the second degree and sentencing him, as a second violent felony offender, to an indeterminate term of imprisonment of from IV2 to 15 years, is unanimously affirmed.
Defendant and two cohorts were watching passersby in the
Times Square area one afternoon, planning to "mug” someone. A man walking alone was the victim selected. Defendant and one cohort grabbed the man’s shoulders while the other cohort took money from the victim’s left pants pocket. Defendant was apprehended within minutes a short distance from the scene of the crime.
Defendant contends that the prosecutor made improper remarks on summation. In addition, defendant claims that the court improperly summarized the defense case. However, these claims are unpreserved for appellate review as a matter of law (CPL 470.05) and we therefore decline to reach them. Were we to consider them in the interest of justice, we would nonetheless affirm, finding them to be without merit.
We are unpersuaded that the sentence imposed was excessive. Defendant was sentenced as a second violent felony offender and has an extensive prior criminal record. Concur— Murphy, P. J., Carro, Rosenberger, Asch and Rubin, JJ.